SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedJune 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 333-147245 OPTIONS MEDIA GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0444290 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 265 S. Federal Hwy. Suite 248 Deerfield Beach, FL. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 368-5067 Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo þ Class Outstanding at August 13, 2012 Common Stock, $0.001 par value per share 1,398,925,768 shares Explanatory Note The purpose of this Amendment No. 1 toOptions Media Group Holdings, Inc. Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012, filed with the Securities and Exchange Commission onAugust 20, 2012(the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). Additionally, the consolidated statement of operations for the three months ended June 30, 2012 has been updated to correct ascrivener's error related to the summation of the other expense total. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations (Unaudited) for the Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2012 and 2011 5 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 53 ITEM 4. CONTROLS AND PROCEDURES 53 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 55 ITEM 1A. RISK FACTORS 55 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 55 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 56 ITEM 4. MINE SAFETY DISCLOSURES 56 ITEM 5. OTHER INFORMATION 56 ITEM 6. EXHIBITS 56 SIGNATURES 57 EXHIBIT INDEX 58 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2012 Dec. 31, 2011 ASSETS (unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $200,311 atJune30,2012 and December31, 2011 – – Prepaid expenses Prepaid marketing expense Other current assets Total current assets Property and equipment, net of accumulated depreciation of $28,877 and $90,183 at June30,2012 and December31, 2011, respectively Prepaid marketing expense, net of current portion Intangible assets, net of accumulated amortization of $187,500 at June30,2012 and December31, 2011 Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Deferred revenue 20 Warrant liabilities Embedded conversion option liabilities Convertible notes payable, net of discount of $2,534 and $0 at June30,2012 and December 31, 2011, respectively Note payable Bridge notes payable, net of discount of $0 at June30,2012 and December 31, 2011, respectively – Due to related parties Other current liabilities Dividends payable Total current liabilities Notes payable, net of current portion Total liabilities Commitments and contingencies (Note 12) Options Media Group Holdings, Inc. (OPMG) stockholders’ (deficit) equity: Preferred stock; $0.001 par value, 10,000,000 shares authorized Preferred stock; $0.001 par value Series A,13,000 and 16,650 issued and outstanding at June30, 2012 and December31, 2011 respectively (liquidation value of $1,379,615 as of June30,2012) 13 17 Preferred stock; $0.001 par value Series B, C, E, F, G none issued and outstanding at both June30, 2012 and December31, 2011 – – Preferred stock; $0.001 par value Series D, 483,633 issued and outstanding at June30,2012 and December31, 2011 (liquidation value of $483,633 as of June 30, 2012) Preferred stock; $0.001 par value Series H, 345 and none issued and outstanding at June30, 2012 and December31, 2011, respectively (liquidation value of $345,000 as of June 30,2012) 3 – Preferred stock; $0.001 par value Series I, 100 and none issued and outstanding at June30, 2012 and December31, 2011, respectively – – Common stock; $0.001 par value, 1,500,000,000 shares authorized, 1,373,457,045 and993,859,509 issued and outstanding at June30, 2012 and December31,2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ (deficit) equity ) ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 3 OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net revenues $ Cost of revenues – – Gross profit Operating expenses: Compensation and related costs Commissions – – Advertising Rent Fixed asset impairment – – Impairment of software license – – General and administrative Total operating expenses Loss from continuing operations ) Other income (expense): Change in fair market value of derivative liabilities ) Loss on extinguishment of debt – – ) – Other income (expense) ) ) Interest expense ) Settlement gain – – Total other expense ) Loss from continuing operations ) Discontinued operations: Loss from discontinued operations – ) – ) Gain from sale of discontinued operations – – – Income (loss) from discontinued operations, net – ) – Net loss $ ) $ ) $ ) $ ) Preferred stock dividends ) – ) – Net loss available to common stockholders $ ) $ ) $ ) $ ) Loss per share, basic and diluted – continuing operations $ ) $ ) $ ) $ ) Net loss per share, basic– discontinued operations, net – – Net Income per share, diluted – discontinued operations, net – – Total net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 4 OPTIONS MEDIA GROUP HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on stock granted to non-employees for services ) – Stock granted to non-employees for services Stock options granted to employees Vesting of Series C and E preferred stock Stock issued voluntarily as ratchet – Stock granted to employees – Warrants granted to non-employees for service – Warrants price adjustment –- Change in fair market value of derivative liabilities Loss on extinguishment of debt – Impairment of intangible assets – Write off of prepaid royalties – Amortization of prepaid equity instruments Amortization of software – Amortization of debt discount Depreciation Bad debt – Fixed asset impairment - Changes in operating assets and liabilities: Accounts receivable – Prepaid expenses ) Other current assets ) ) Accounts payable Accrued expenses ) Customer deposits - Deferred revenues ) ) Due to related parties Other current liabilities ) Cash used in continuing operating activities ) ) Cash used in discontinued operating activities – ) Investing activities Purchases of property and equipment, net – ) Proceeds from sale of intangible asset – Cash provided by investing activities – Financing activities Proceeds from sales of preferred stock Series A – Proceeds from sales of preferred stock Series G – Proceeds from sales of preferred stock Series H – Proceeds from loans Dividends paid – ) Repayment of loans ) ) Financing costs ) ) Cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash at beginning of period Cash at end of period $ $ The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 5 OPTIONS MEDIA GROUP HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
